Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Iran on November 15, 2018. It is noted, however, that applicant has not filed a certified copy of the Iranian application (IR 3975014000300698) as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6, 8, and 17-20 are indefinite because claims 2-6, 8, and 17-20 all recite the limitation “semiconductor photocatalyst of claim 1”.  Claim 1, in its present form, is directed to a method of preparing a semiconductor photocatalyst, and not to the photocatalyst itself.
Claim 5 is indefinite because the limitation “at least one of the weight ratios of 9:1, 4:1, 7:3, or 3:2” is unclear.  It cannot be determined what these weight ratios represent, e.g., the weight ratio of MnFe2O4/Fe2O3, or the weight ratio of BiOCl to Bi24O31Cl10, or the weight ratio of BOC to MFO (as recited in claim 1, from which claim 5 depends).
Claim 9 is (and claims 10-12 depending therefrom are) indefinite for reciting the limitation “method of claim 8”.  Claim 8, in its present form, is directed to a semiconductor photocatalyst, and not to a method of preparing said photocatalyst.
Claims 13-16 are indefinite because claim 13 lacks antecedent basis for the limitation “BOC-MFO nanocomposites”.  Claim 1, from which claim 13 depends, does not recite the term “nanocomposites”.  Additionally, these claims are indefinite because claim 13 fails to recite the method steps therein in an active form, e.g., "…sonicating the BOC precursor in a solvent..., adding MFO to the mixture of BOC and solvent...transferring the mixture obtained in (ii) to a Teflon-lined stainless steel autoclave...,” etc.  For examples of describing a claimed method in the form of active steps, 

Allowable Subject Matter
Claims 1 and 7 are allowed.
Claims 2-6 and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method of preparing a semiconductor photocatalyst, wherein a mixed phase of MnFe2O4-Fe2O3 is prepared, and said mixed phase is reacted with a BiOCl-Bi24O31Cl10 precursor phase, to form a staggered multi-heterojunction structure of BiOCl-Bi24O31Cl10/MnFe2O4-Fe2O3 (BOC-MFO) semiconductor photocatalyst.
While semiconductor photocatalysts are known in the art, Applicants’ claimed method for preparing a semiconductor photocatalyst is not known in the art.


Li (CN 11 2275301), which teaches composite photocatalysts for the photocatalytic degradation of ofloxacin antibiotic prepared from components including bismuth nitrate, ferric nitrate, and ethylene glycol as a solvent; 
"A dye-sensitized visible light photocatalyst Bi24O31Cl10," by Liang Wang et al., which discloses the photocatalytic properties of Bi24O31Cl10, but does not teach or suggest combining Bi24O31Cl10 with BiOCl, MnFe2O4, or Fe2O3; and
"Enhanced photocatalytic degradation of levofloxacin by Fe-doped BiOCl nanosheets under LED light irradiation,” by Xin Zhong et al., which discloses the formation of Fe-doped BiOCl nanosheets via controlled hydrothermal methods (Section 2.1), said nanosheets being applied in the degradation of levofloxacin by sulfate radical-based photo-Fenton process (Abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 18, 2021